Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


       The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for systems, methods, and computer-readable storage media for categorizing items based on attributes of the item and a shape of the item, where the shape of the item is determined from an image of the item. The closest prior art, Musgrove et al. (USPN      7,246,110), shows a similar system, in which, receiving a request to categorize an item, the item having a plurality of attributes (Please note, Abstract of the invention. As indicated a method of presenting data regarding products. Feature categories are assigned to each product category based on available data. A weighted importance is assigned to each feature category of each product category based on the available data). However, Musgrove et al. fail to address: “for a first random forest classifier on the plurality of attributes, resulting in a first random forest model; executing, via the processor, a second random forest classifier on an image of the item, resulting in a second random forest model; combining the executed random forest model and the second random forest model into a Bayesian Model Combination (BMC); executing, via the processor, the BMC, to yield BMC results and classifying, via the processor, the item as belonging to a classification based on the BMC results”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.






 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Thursday, June 3, 2021